Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over NPL: 4X4 Traditional Pizza Box Tutorial by PootlesPapercraft: https://www.youtube.com/watch?v=IVukcBasOGc, Aug 8, 2014 (Here forth “PootlesPapercraft”) in view of US Patent 0657061 issued to Cannan (Here forth “Cannan”) and NPL: Playstation 3-inside the prototype packinging (pics) by Wario64: https://www.neogaf.com/threads/playstation-3-inside-the-prototype-packaging-pics.125600/, Oct 24, 2006 (Here forth “Wario64”).

Regarding claim 1, PootlesPapercraft discloses: A transporting container comprising: 
a storage compartment (Fig A); 
[Not taught: a central support]; 
5a cover (Fig A); 
[Not taught: a crown opening; 
a locking mechanism]; 
the storage compartment comprising a base (Fig A); 
the cover comprising a top panel (Fig A); 
10the cover being hingedly connected to the storage compartment (Fig A); 
[Not taught: the crown opening concentrically traversing through the top panel; 
the central support being concentrically connected onto the base; 
the central support being oriented toward the crown opening; and 
the locking mechanism being integrated to the storage compartment and 15the cover, wherein the locking mechanism selectively engages and disengages the cover into the storage compartment].

    PNG
    media_image1.png
    625
    820
    media_image1.png
    Greyscale

Fig A- Examiner Annotated video still at 0:37 sec of PootlesPapercraft
PootlesPapercraft does not expressly disclose a central support and crown opening.
Cannan discloses a similar hat transporting container wherein there is 
a central support (Fig B) and a crown opening (Fig B). 
The crown opening concentrically traversing through the top panel (Fig B and 1, the crown opening is concentrically traversing through the top panel); 
the central support being concentrically connected onto the base (Fig B and 1, the central support is shaped like a hallow body shaped 10into a crown portion of a hat); 
the central support being oriented toward the crown opening (Fig B and 1);

    PNG
    media_image2.png
    378
    684
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 3 of Cannan

It would have been obvious to a person having ordinary skill in the art having the teachings of PootlesPapercraft and Cannan before them, when the application was filed, to have modified the transportation container of PootlesPapercraft to include a central support and crown opening, as taught by Cannan, to advantageously be able to secure a hat within the container so that it does not shift around during transportation.
PootlesPapercraft as modified does not expressly disclose a locking mechanism.
Wario64 discloses: a locking mechanism (Fig C, the locking mechanism includes two locking tabs and gaps); the locking mechanism being integrated to the storage compartment (Fig C) and 15the cover (Fig C), wherein the locking mechanism selectively engages and disengages the cover into the storage compartment (Fig C).

    PNG
    media_image3.png
    781
    916
    media_image3.png
    Greyscale

Fig C- Examiner annotated Fig 3 of Wario64
It would have been obvious to a person having ordinary skill in the art having the teachings of PootlesPapercraft, Cannan, and Wario64 before them, when the application was filed, to have modified the transportation container of PootlesPapercraft locking gaps and tabs, as taught by Wario64, to advantageously be able to temporarily lock the box such that it is securely locked and easy to disengage.

Regarding claim 2, PootlesPapercraft further discloses comprising: 
the cover further comprising a locking flap (Fig A), a first flap (Fig A), and a second flap (Fig A); 20the locking flap being hingedly connected to a distal end of the top panel (Fig A); a proximal end of the top panel being hingedly connected to the storage compartment (Fig A); 
the first flap and the second flap being oppositely positioned of each other about the top panel (Fig A); 
25the first flap being perpendicularly connected to the top panel (Fig A); 
the first flap being extended from the distal end to the proximal end (Fig A); 
the second flap being perpendicularly connected to the top panel (Fig A); and 
the second flap being extended from the distal end to the proximal end (Fig A).
Regarding claim 3, PootlesPapercraft further discloses comprising: 
a first tab (Fig A); 
7a second tab (Fig A); 
the first tab and the second tab being oppositely positioned of each other about the locking flap (Fig A); 
the first tab being hingedly connected to the locking flap (Fig A); and 
5the second tab being hingedly connected to the locking flap (Fig A).
Regarding claim 4, PootlesPapercraft further discloses comprising: 
The storage compartment further comprising a connector wall (Fig A), a locking wall (Fig A), a first channeled wall (Fig A), and a second channeled wall (Fig A); 
10the connector wall (Fig A), the locking wall (Fig A), the first channeled wall (Fig A), and the second channeled wall (Fig 1, wall 20B) being perimetrically positioned around the base (Fig A); 
the connector wall being perpendicularly connected to the base (Fig A); a proximal end of the top panel being hingedly connected to the connector wall (Fig A), opposite of the base (Fig A); 
15the locking wall being perpendicularly connected to the base (Fig A), opposite of the connector wall (Fig A);  
the first channeled wall being perpendicularly connected to the base (Fig A); 
the first channeled wall being extended from the connector wall to the locking wall (Fig A); 
20the second channeled wall being perpendicularly connected to the base (Fig A); and 
the second channeled wall being extended from the connector wall to the locking wall (Fig A).
Regarding claim 5, PootlesPapercraft as modified does not expressly disclose a locking mechanism.
Wario64 discloses a similar a transportation container wherein 
the locking mechanism comprises a first locking tab (Fig C), a locking gap (Fig C), a second locking tab (Fig C), and a locking opening (Fig C);
 the first locking tab (Fig C) and the locking gap (Fig C) being centrally aligned along a locking flap of the cover (Fig C);
 30the second locking tab (Fig C) and the locking opening being centrally aligned along a locking wall of the storage compartment (Fig C); 
8the first locking tab being hingedly connected to the locking flap (Fig C); 
the locking gap being delineated between the first locking tab and the locking flap (Fig C);
the second locking tab being hingedly connected to the base (Fig C); 
5the second locking tab being outwardly extended from the locking wall (Fig C); and 
the locking opening traversing through the locking wall (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of PootlesPapercraft, Cannan, and Wario64 before them, when the application was filed, to have modified the transportation container of PootlesPapercraft locking gaps and tabs, as taught by Wario64, to advantageously be able to temporarily lock the box such that it is securely locked and easy to disengage.
Regarding claim 6, PootlesPapercraft as modified includes all of the limitations, including wherein the central support is shaped 10into a crown portion of a hat (See the detailed description of the rejection of claim 1).
Regarding claim 7, PootlesPapercraft as modified includes all of the limitations, including wherein the central support is shaped into a hallow body (See the detailed description of the rejection of claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
How to fold the hat box from Panama Hat Works of Montecristi by panamahats: https://www.youtube.com/watch?v=A-Hcy5nd3uM, Aug 19, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731